DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered. 
Notice of Amendment
	In response to the amendment filed January 19, 2021 amended claims 21, 25, 29, 32 and 37 are acknowledged. The following reiterated grounds of rejection are set forth:
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25-27, 29, 31-34, 36-37 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0091092 to Adams et al. in view of U.S. Patent Application Publication 2002/0092858 to Bowman in further view of U.S. Patent No. 4,760,838 to Fukuda. 
In regard to claims 21, 25 and 32, Adams et al. disclose an adapter for coupling a disposable water bottle to an endoscope comprising: a cap 130 including: threads on an interior surface of the cap for removably securing the cap to an associated water bottle (see Fig. 6a); a dome shaped top surface; a first port extending partially through the cap from a top side of the cap; a second port extending entirely through the cap from a top side of the cap and forming an airflow channel directing an airflow through the cap and into the associated water bottle, wherein the airflow channel is independent from the fluid flow channel (see Figs. 5a-b and paragraphs 0037 and 0044).  In regard to claims 25 and 36, Adams et al. disclose a scope connector having a first scope connector port and a second scope connector port, wherein the scope connector is configured to be frictionally coupled to an endoscope (See Figs. 1, 4 and 5c).  Adams et al. are silent with respect to a third port formed where a the first port ends partially through the cap, wherein the third port extends in an opposite direction from the top side and protrudes from the an under side of the cap, wherein an the first port and the third port form a fluid channel extending from the topside of the cap through the protruding third port and into the associated water bottle, and wherein the fluid channel is longer than the airflow channel.  Bowman teaches of an analogous adaptor for a water bottle comprising extensions 48, 50, 52 which protrude from lid 24.  Specifically, extension 52 extends downward from the bottom of the lid into an area of the reservoir, and a fluid supply tube may be securely mounted and sealed thereto to create a pressure fit that firmly holds the fluid supply tube to the bottom of lid (See Fig. 2 and paragraphs 0062-0063).  It would been obvious to one skilled in the art at the time invention was made to provide third port extending from the bottom of the cap of Adams 
With further respect to claims 21, 25, 31-32 and 39, Adams et al. and Bowman are silent with respect to a protruding tip from the top center surface of a dome to a common and single top face. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct a dome-shaped cap with a protruding tip, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, Fukuda teaches of an analogous endoscopic device comprising a dome-shaped cap 56 with a protruding tip (not labeled) from the top center of the cap and in which ports extending therethrough to a common single top face of the protruding tip (See Figs. 1-2 and 4).  It would been obvious to one skilled in the art at the time invention was made to provide a cap of Adams et al. and Bowman with a protruding tip portion with the ports supported therein to provide an alternate, easily manufactured cap design wherein the ports are separate from one another.  
In regard to claims 22, 26 and 33, Adams et al. disclose an adapter for coupling a disposable water bottle to an endoscope, wherein an inner surface of the cap includes a soft elastomer seal 350 (See Fig. 7 and paragraphs 0016, 0054). 
In regard to claims 23, 27 and 34, Adams et al. disclose an adapter for coupling a disposable water bottle to an endoscope, wherein the soft elastomer extends along the underside of the cap (See Fig. 7 and paragraphs 0016, 0054).
In regard to claims 29 and 37, Adams et al. disclose an adapter for coupling a disposable water bottle to an endoscope, a first supply tube secured within the first port of the cap and coupled to the first scope connector port; and a second supply tube secured within to the second port of the cap and the second scope connector port (see Figs. 5a-c and 6d).   
Claim 24, 28 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0091092 to Adams et al. in view of U.S. Patent Application Publication 2002/0092858 to Bowman in further view of U.S. Patent No. 4,760,838 to Fukuda in further view of U.S. Patent No. 8,343,041 to Byers et al.
In regard to claims 24, 28 and 35, Adams et al., Bowman and Fukuda disclose an adapter for coupling a water bottle to an endoscope (see rejections above), but are silent with respect to wherein the cap further comprises a plurality of grip portions grip portions over-molded manufactured from a soft elastomer.  Byers et al. teach of an analogous endoscopic apparatus wherein portions or components of the structures (including the various securing members, locking members, etc.) disclosed herein may be coated with a relatively soft material that may improve grip such as a thermoplastic elastomer. The coating may or may not include additional features that may improve grip such as ridges, surface textures, bumps, grooves, projections, etc. (See Col. 14, Lines 63-67).  Thus, Byers et al. demonstrate that it was well known in the art to provide coatings upon various locking components to improve the grip thereof and thus it would have been obvious to one skilled in the art at the time the invention was made to provide such a coating to the cap of Adams et al., Bowman and Fukuda.
s 30 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0091092 to Adams et al. in view of U.S. Patent Application Publication 2002/0092858 to Bowman in further view of U.S. Patent No. 4,760,838 to Fukuda in further view of U.S. Patent Application Publication No.2010/0292644 to Haack et al.
In regard to claims 30 and 38, Adams et al., Bowman and Fukada are silent with respect to a clamp disposed on the first supply tube and operable between an open position and a closed position to prohibit fluid flow within the first supply tube in a direction toward the cap.  Adams et al. teaches of the use of a valve 220 that may be utilized to open and close the flow of gas into a water bottle (See paragraph 0052) and of back flow valves utilized to prevent contamination within the water bottle, but are silent with respect to specifically disclosing the use of a clamp disposed on one of the tubular members to achieve opening and closing of the fluid passageway.   Haack et al. teach of an analogous fluid supply system for coupling a water bottle to an endoscope (see Fig. 1 and paragraphs 0005 and 0041).  Haack et al. specifically discloses that a pinch clamp 34 may be included on the liquid supply tube to enable a user to stop fluid at any time.  Furthermore, the clamp may be used by itself, or in conjunction with a one-way (i.e. back flow valve) (See paragraph 0049).   It would been obvious to one skilled in the art at the time invention was made to provide pinch clamp on a fluid supply tube of Adams et al., Bowman and Fukada to enable a user to manually,  immediately stop fluid flow through the supply tube as taught by Haack et al.


Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
Applicant states that Adams et al. teach of a combined air/water tube set 104, that is inseparable and one of ordinary skill in the art would not modify the tube set in view of the teachings of Bowman because it would change the principle of operation of Adam’s device.  Examiner strongly disagrees.   Adams et al. clearly disclose that “while water tube 12 extends through air tube 14 in the example shown, it should be noted that in other embodiments the water and air tubes may be separated or the water tube may not extend through the air tube” (See paragraph 0037).  Additionally, Adams et al. disclose “while water tube 120 extends through air tube 110 in the embodiment shown, in some embodiments the air tube and water tube may be separated i.e. the water tube is not contained within the air tube” (See paragraphs 0044).  An example of separated air and water tubes can be found in US 6210322 and//or 64854132 (see Fig. 20) which are incorporated by reference.   Thus, contrary to the Applicants’ remarks, the air/water tube set 14 of Adams et al. is fully capable of being independent of each other if desired as taught by Adams et al. and Bowman.  As broadly as claimed, the claims stand rejected in view of the combined references as stated above.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
2/12/21